99 F.3d 1132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Raymond Hampton PUTZE, Defendant-Appellant.
No. 96-6579.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1996.Decided Oct. 10, 1996.

Raymond Hampton Putze, Appellant Pro Se.  N. George Metcalf, Assistant United States Attorney, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion filed pursuant to 28 U.S.C. § 2255 (1994), as amended by Anti-terrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.   United States v. Putze, Nos.  CR-91-151, CA-96-3-3 (E.D.Va. Mar. 28, 1996).  We further note that Appellant's failure to challenge the alleged sentencing errors at his sentencing hearing waived the right to raise any such claims either on appeal or pursuant to this collateral attack.   United States v. Grubb, 11 F.3d 426, 440 (4th Cir.1993);   see also United States v. Jackson, 974 F.2d 57, 60 (7th Cir.1992), cert. denied, 508 U.S. 977 (1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED